Citation Nr: 1547323	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-15 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 1, 2008 for the grant of additional compensation benefits for the Veteran's dependents.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee, and cervical spine disabilities.   

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knee, and cervical spine disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to March 1988 and from November 1991 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a March 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which awarded additional compensation benefits effective February 1, 2008 based on the recognition of the Veteran's spouse and children.  The Veteran's appeal was previously remanded by the Board in January 2014.  The Board notes that the Veteran's file is now under the jurisdiction of the Roanoke, Virginia RO.

In August 2013, the Veteran testified at a video Board hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

In September 2014, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a bilateral hip disability and a lumbar spine disability, to include as secondary to service-connected bilateral knee, and cervical spine disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a letter dated September 15, 2003, the Veteran was notified of the favorable August 2003 rating decision and was informed that VA may be able to pay him additional benefits for dependents if he furnished certain information; the Veteran was instructed to complete a VA Form 21-686c (Declaration of Marital Status/Declaration of Status of Dependents). 
 
2.  A completed VA Form 21-686c notifying VA of the Veteran's spouse and two children, was not received by VA until January 3, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2008, for the award of additional disability compensation benefits based upon the dependency of a spouse and child have not been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002). 

In this case, the issue before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The outcome of the appeal is governed by the interpretation and application of the law and regulations, rather than by consideration of the adequacy of the evidence or resolving conflicting evidence.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable and no further development under the VCAA is required.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim.  The January 2014 Board remand instructions requested that the Veteran's Vocational Rehabilitation records be associated with the claims file, which was accomplished.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
  
Finally, in August 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2013 hearing, the undersigned noted the issue on appeal.  The Veteran himself articulated his understanding that his claim involved a matter of law and not fact, and he argued the inequities of not being paid additional dependents compensation back to 2003.  In January 2014, the Board remanded this issue, in part, to associate with the claims folder the Veteran's Vocational and Rehabilitation records to investigate his allegation of an earlier filed informal claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explored.  See Bryant, supra at 497.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim on appeal based on the current record.  To the extent that any deficiencies occurred, they were cured with further Board development in January 2014.

Additional Compensation

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2015).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b)(2015).

A review of the evidence of record reveals that the Veteran filed a claim for an increased evaluation for his bilateral knee condition in February 2003.  In an August 2003 rating decision the Veteran was granted service connection for a postoperative medial meniscal tear of the left knee with instability, and a temporary total disability rating for his left knee arthritis.  The Veteran was granted a combined 30 percent rating effective from February 2003, and a temporary total rating from March 2003 to June 2003.    

The Veteran was notified of the RO's decision by a letter dated on September 15, 2003.  The notice letter informed the Veteran that he was being paid as a single veteran with no dependents, but stated that the information that the RO had regarding any dependents may not have been current.  The notice letter indicated that additional benefits may be paid for eligible dependents if the Veteran furnished the enclosed VA Form 21-686c.  The RO indicated that the Veteran should send the information and evidence as soon as possible and informed him that if the evidence was not received within one year from the date of that letter, any additional benefits to which he may be entitled would not be paid earlier than the date that the information was received. 

Notably, the record fails to reveal that any of the requested information was supplied to VA within one year from the RO's September 15, 2003, letter notifying the Veteran of the August 2003 decision.  On January 3, 2008, the RO received from the Veteran a completed VA Form 21-686c, wherein the Veteran indicated that he had been married from June 1991 and that he had two children who were born in October 1993 and June 1996.  

On March 20, 2008, the RO notified the Veteran that it had amended his disability compensation amount to reflect additional compensation payable on account of his dependent spouse and children.  The award of additional compensation benefits was made effective the first day of the month following receipt of the January 2008 VA Form 21-686c, February 1, 2008.  The Veteran disagreed with the effective date for the award of the additional compensation, asserting that he was entitled to additional compensation as of the effective date for his 30 percent disability rating, February 2003.  In his April 2008 notice of disagreement (NOD), the Veteran stated specifically that he just learned in January 2008 that he was entitled to a higher level of compensation because of his wife and children.  

It is clear from the evidence of record that the Veteran was eligible to additional compensation for his dependents, effective from February 2003 when he was granted a combined 30 percent disability evaluation.  It is also clear, however, that the Veteran did not formally disclose to VA sufficient information to establish his dependents until he submitted a completed VA Form 21-686c in January 2008.

Given the evidence of record, to include the Veteran's own acknowledgement in his NOD that he had only recently submitted his application for dependents, the Board finds that although the Veteran was eligible for additional compensation for his dependents earlier, the Veteran did not submit information that the RO needed in order to award him the additional compensation until January 3, 2008.  Accordingly, the Board finds that in accordance with 38 C.F.R. § 3.401(b), the correct effective date for the payment of additional compensation based on a dependent spouse and children is February 1, 2008.  See 38 C.F.R. § 3.31 (2015).

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim via VA Form 21-686c on January 3, 2008.  Prior to receipt of the January 3, 2008 claim, the evidentiary record does not contain any additional communication from the Veteran reflecting an intent to apply for the benefits sought.  38 C.F.R. § 3.155.  The Board notes that the Veteran stated in a December 1994 Vocational Rehabilitation application that he had a wife and children, and in August 1996, the Veteran submitted a statement in support of claim which indicated that the Veteran filed for vocational rehabilitation, and that he was unable to support his family and go to school at the same time.  

However, the fact that VA had been on constructive notice of the Veteran's marriage with children in the mid-1990s, in and of itself, would be insufficient information to determine his eligibility for dependents compensation in 2003.  As reflected in the VA Form 21-686c, VA requires verification of a current marriage, the ages of the children and the social security numbers of all dependents.  This information is necessary to determine whether the Veteran's claimed dependents meet the legal definition of spouse and child under VA laws.  See, e.g., 38 C.F.R. §§ 3.50-58.

On September 15, 2003, the RO sent the Veteran a VA Form 21-686c requesting this information but, unfortunately, the Veteran did not return this application for additional benefits.  There is no evidence or allegation that the Veteran submitted this required information until January 2008.  Thus, the Board finds that a claim for the additional compensation benefits sought was not submitted to VA prior to January 3, 2008. 

In so finding, the Board sympathizes with the Veteran regarding the inequities he believes results in not being entitled to dependents benefits back to 2003 based on the simple fact that he did not return a specific VA form.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Here, the Veteran's right to dependent compensation cannot extend back to 2003 as a result of the specific limitations set forth under 38 C.F.R. § 3.401(b).  

In sum, the first claim of entitlement to additional benefits based on a dependent child, with proper evidence of such dependency, was received on January 3, 2008. As such, that is the proper date of entitlement to additional compensation benefits based on dependency.  38 C.F.R. §§ 3.158(a), 3.400, 3.401(b).


ORDER

Entitlement to an effective date prior to February 1, 2008 for the grant of additional compensation benefits for the Veteran's dependents is denied.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining issues on appeal, in order to afford the Veteran every possible consideration.  

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or development defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 19, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service connected.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In March 2014, a Physician Assistant examined the Veteran.  The Veteran was diagnosed with congenital Ankylosing Spondylitis, which was first diagnosed in approximately 2008.  The opinion further stated that the Veteran's hip and spine disabilities were most likely due to his ankylosing spondylitis, which is a congenital or genetically inherited condition.  The examiner stated that the Veteran did not show any evidence of ankylosing spondylitis while on active duty and that, based on current x-ray findings, the disease is most likely in its early stages.  The examiner also stated that ankylosing spondylitis was not caused by or related to active duty service, nor was it aggravated beyond the natural progression due to the Veteran's service-connected right knee, left knee, or cervical spine.  

In a March 2014 addendum opinion, the examiner stated that the Veteran's hip pain is part and parcel with the Veteran's ankylosing spondylitis and not a separate diagnosis, and therefore less likely than not related to service, and less likely than not caused or aggravated by the Veteran's service-connected left knee, right knee, or cervical spine disorder beyond the normal progress of the disorder.   

Based on the above discussion, the Board finds that an addendum opinion is necessary to differentiate between whether or not the Veteran suffers from a congenital defect or disease, and whether or not that condition was aggravated or superimposed by service.

An October 2014 VA correspondence from the Veteran indicated that he had MRI films, and X-rays of his hips and spine, which he wished to be associated with his claims file and reviewed by a rheumatologist.  VA's duty to assist includes making reasonable efforts to obtain and secure medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  Accordingly, the Board finds that attempts must be made to obtain and secure these and any other outstanding medical records.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide the appropriate Authorization and Release consent forms for any private provider that has treated his ankylosing spondylitis since service.  Specifically ask the Veteran for the MRI and X-ray records previously identified by him in his October 2014 submission. 

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3.  Thereafter, afford the Veteran additional examination by an appropriately qualified medical doctor.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on the following:

   (a)  Please explain the nature and etiology of the Veteran's bilateral hip disability, and lumbar spine disability.  A full discussion of the Veteran's ankylosing spondylitis should be provided, and the physician should specifically state whether the Veteran has any disability of his right hip, left hip and/or lumbar spine which is separate and distinct from his ankylosing spondylitis.  In so doing, the examiner should review the record to determine whether the Veteran submitted his recent MRI/X-ray reports;
   
   (b) For any disability of the right hip, the left hip and/or the lumbar spine which is separate and distinct from ankylosing spondylitis, provide opinion as to whether such disability (i) had its onset in service, (ii) is due to an event in service, (iii) has been caused by service-connected bilateral knee and/or cervical spine disability; OR (iv) has been aggravated beyond the normal progress of the disorder by service-connected bilateral knee and/or cervical spine disability.  In so doing, the examiner is requested to specifically discuss the Veteran's description of left hip pain in service, including his report of left hip popping in November 1993.

   (c) For disability associated with ankylosing spondylitis, explain whether the Veteran's ankylosing spondylitis a congenital/developmental defect or a disease process?

Please note: According to VAOPGCPREC 82-90, "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, "defect" has been defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Generally, a "disease" is considered to be a condition capable of improving or deteriorating, while a "defect" is not considered to be a condition capable of improving or deteriorating.

   (d) If the Veteran's ankylosing spondylitis is a congenital disease, provide opinion as to whether it is as least as likely as not that that ankylosing spondylitis was present in service? (i) If so, did such disorder clearly and unmistakably exist prior to service? (ii) If so, is it at least as likely as not that such disorder(s) chronically increased in severity during service? (iii) If so, was the increase in severity clearly and unmistakably due to the natural progress? and (iv) If ankylosing spondylitis was not present in service, is it as least as likely as not that such disorder is etiologically related to service, caused by service-connected bilateral knee and/or cervical spine disability, OR aggravated beyond the normal progress of the disorder by service-connected bilateral knee and/or cervical spine disability?

   (e) If the Veteran's ankylosing spondylitis is a congenital defect, determine whether there was any superimposed disability on the congenital defect in-service or by service-connected bilateral knee and/or cervical spine disability?

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


